DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. 

Prior Art Made of Record
	Han et al., Plastic and Reconstructive Surgery, Vol. 110, No. 2, 711-712, August 2002, describes the use of the tumescent technique in pressure ulcer closure.  In particular, Han et al. teaches that “tumescent solution is injected directly around the bursa cavity with a Hunstad needle until the tissues blanch and are hydroseparated from the underlying healthy tissue.”  Page 711, col. 2.
Klein et al. (US 2012/0322783) discloses “solutions and kits for tumescent antibiotic delivery.”  Abstract.  “The disclosed solution, kit and method of subcutaneous delivery can be used for a variety of surgical procedures including liposuction, mastectomy and others.”  Id.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Although the general concept of delivering of an antibiotic agent to a chronic wound having a region of tissue colonized by a pathogenic microorganism would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date in view of Han et al. and Klein et al., the prior art does not teach and/or suggest the particular combination of features and conditions in administration of a tumescent antibiotic solution as claimed. 


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618